DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on September 27, 2021, amended claims 1-7, 9-15, 17 and 18 are entered. The previous rejection of claims 1-4 under 35 USC 112(b), claim objections of claims 3, 5-20 are withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-8, 10-12, 15-17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “step b) of combining the biological sample” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is read “step a) of combining the biological sample”. 
Similarly, claim 6 recites the limitation “said washing step c)” line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is read “said washing step b)”.


The term “for example” in claim 7 is exemplary claim language, which renders the claim indefinite. The intended scope of the claim limitation preceding exemplary claim language is unclear. See MPEP 2173.05(d).

Claim 9 recites the limitation “the washing step c)” line 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is read “the washing step b)”.

Claim 10 recites the limitation “said washing step c)” line 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is read “said washing step b)”.

The term “about” in claims 11 and 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “for about 30 minutes” and the claim also recites “for example about 20 to 40 minutes”. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term “similar” in claim 12 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “for example” in claim 15 is exemplary claim language, which renders the claim indefinite. The intended scope of the claim limitation preceding exemplary claim language is unclear. See MPEP 2173.05(d).
Note claim 16, dependent upon claim 15, inherit and do not remedy the deficiencies of claim 15. The limitation “the basket or cage” in claim 16, line 2, is read “a basket or cage”.

Claim 17 contains the trademark/trade name “FTA Elute Micro Card” and “FTA Elute”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods 

The term “for example” in claim 17 is exemplary claim language, which renders the claim indefinite. The intended scope of the claim limitation preceding exemplary claim language is unclear. See MPEP 2173.05(d).

Claim 20 recites a functional limitation “said basket or cage is non-reinsertably removeable from the processing/liquid capture well.”, yet without providing the structural attributes, materials and step that accomplish said function of “non-reinsertably removeable”. Further, one of ordinary skill in the art would not have known from the claim terms what structure or steps are encompassed by the claim to achieve such function. The claim is thus rendered indefinite. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 103

Claims 1-4, 6, 9-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne et al. (Journal of Clinical Microbiology (2004)) (hereinafter “Coyne”), in view of Barbosa et al. (Molecular Microbial Diagnostic Methods (2016)) (hereinafter “Barbosa”), further in view of US Patent No. US 5,342,931 A to Woodard et al. (hereinafter “Woodard”).
Re claim 1, Coyne teaches a method for the recovery of nucleic acids from a solid support (Abstract “This study evaluated the Qiagen QIAamp DNA Mini Kit and the Schleicher and Schuell IsoCode Stix DNA isolation device for isolating nucleic acid”; pg 4860, col 1, para 2 “Nucleic acid purification using the IsoCode Stix procedure followed the manufacturer's instructions with few modifications. Each sample was prepared in triplicate, 10-μl aliquots were spotted onto the four triangular tips of the 
(a) combining a biological sample, possibly including nucleic acids, with a region of a solid support (4860, col 1, para 2 “Nucleic acid purification using the IsoCode Stix procedure followed the manufacturer's instructions with few modifications. Each sample was prepared in triplicate, 10-μl aliquots were spotted onto the four triangular tips of the IsoCode Stix device (Schleicher & Schuell), dried for 15 min, and triangles were detached into sterile microcentrifuge tubes.”), wherein the region is absorbent (pg 4860, col 1, para 2; note IsoCode Stix tips is absorbent sheet material) and impregnated with an chaotropic agent (pg 4861, col 1, para 2 “A unique feature of the IsoCode Stix is their impregnation with chelators and denaturants reported to retard bacterial and viral growth; inhibit nuclease activity, thus minimizing nucleic acid degradation; and release template DNA from organisms during processing”; );
(b) washing the region in a washing buffer solution (pg 4860, col 1, para 2 “MBG water (1 ml) was added to each tube, triangles were washed by pulse vortexing three times for a total of 5 s, and the wash water was removed”;
(c) simultaneously heating and agitating the region in a further buffer solution (pg 4860, col 1, para 2 “Sterile water was added (100 μl), ensuring complete submersion of the DNA-containing triangles, and nucleic acid was eluted by heating the mixture at 95°C for 15 min in an Eppendorf Thermomixer with an agitation setting of 6”;
(d) separating the region from the further buffer solution (pg 4860, col 1, para 2 “After a brief centrifugation, eluates were removed and placed in sterile microcentrifuge tubes.”); 
(g) subsequently processing the combined buffer solutions in order to amplify any nucleic acids in said combined solution (pg 4860, col 1, para 3-col 2, para 2 “All nucleic acid was analyzed by real-time 
However, Coyne fails to teach the at least a region of the solid support is impregnated with a chaotropic agent; and the method further comprises: e) extracting at least a portion of any remaining further buffer solution from the region to provide an extracted buffer solution; f) combining the further buffer solution from (d) and the extracted buffer solution portion. 
Barbosa teaches a method for the recovery of nucleic acids from a solid support (Fig. 7.4; pg 146, para 3 “the option is to use the FTA elute system, in which DNA is eluted from the disks after the washing step. Elution is performed by incubating the disk in water at high temperatures for some minutes”), the solid support has at least a region of which is absorbent and impregnated with a chaotropic agent (pg 144, para 3 “FTA elute cards are impregnated with a chaotropic salt that allows DNA elution from the card to a solution (www.gelifesciences.com).”). 
Since Coyne teaches the nucleic acid is eluted in solution (pg 4860, col 1, para 2), the modification of the method of Coyne to impregnate the at least one region of the solid support with a chaotropic agent would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because Barbosa teaches impregnating a solid support with a chaotropic salt helps DNA elution to a solution from the solid support (pg 144, para 3 “FTA elute cards are impregnated with a chaotropic salt that allows DNA elution from the card to a solution (www.gelifesciences.com).”).
Woodard teaches a method for the recovery of nucleic acids from a solid support (Abstract), comprising i) extracting nucleic acid from a solid support in a buffer solution (col 7, line 19-col 8, line 9 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coyne, in view of Barbosa, to further extract remaining further buffer solution from the region to provide an extracted buffer solution, and combine the further buffer solution and the extracted buffer solution portion, to produce a predictable results, namely to increase recovery of nucleic acid bound to the solid support.
Re claim 2, Coyne, in view of Barbosa and Woodard, teaches the method of claim 1, and Coyne teaches the solid support is an absorbent sheet material (pg 4860, col 1, para 2; note IsoCode Stix tips is absorbent sheet material), onto which a sample is deposited and dried (pg 4860, col 1, para 2 “Nucleic acid purification using the IsoCode Stix procedure followed the manufacturer's instructions with few 

Re claim 3, Coyne, in view of Barbosa and Woodard, teaches the method of claim 1, and Coyne teaches said region is obtained by removing one or more pieces or punches of said solid support (pg 4860, col 1, para 2 “Nucleic acid purification using the IsoCode Stix procedure followed the manufacturer's instructions with few modifications. Each sample was prepared in triplicate, 10-μl aliquots were spotted onto the four triangular tips of the IsoCode Stix device (Schleicher & Schuell), dried for 15 min, and triangles were detached into sterile microcentrifuge tubes.”).

Re claim 4, Coyne, in view of Barbosa and Woodard, teaches the method of claim 1, and Coyne teaches the region is pre-formed into a plurality of said regions (pg 4860, col 1, para 2 “Nucleic acid purification using the IsoCode Stix procedure followed the manufacturer's instructions with few modifications. Each sample was prepared in triplicate, 10-μl aliquots were spotted onto the four triangular tips of the IsoCode Stix device (Schleicher & Schuell), dried for 15 min, and triangles were detached into sterile microcentrifuge tubes.”; note IsoCode Stix solid matrix has pre-formed triangular tips).
	
Re claim 6, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, and Coyne teaches the step b) of combining the biological sample with the region, further includes drying the combined sample and region (pg 4860, col 1, para 2 “Each sample was prepared in triplicate, 10ul aliquots were spotted onto the four triangular tips of the IsoCode Stix device (Schleicher & Schuell), dried for 15 min”).



Re claim 10, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, and Coyne teaches said further buffer solution used in step d) (pg 4860, col 1, para 2 “MBG water (1 ml) was added to each tube, triangles were washed by pulse vortexing three times for a total of 5 s, and the wash water was removed.”) has the same or a similar composition to the buffer solution used for said washing step c) (pg 4860, col 1, para 2 “Sterile water was added (100 l), ensuring complete submersion of the DNA-containing triangles, and nucleic acid was eluted by heating the mixture at 95°C for 15 min in an Eppendorf Thermomixer with an agitation setting of 6”).

Re claim 11, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, and Coyne teaches said heating is at a further buffer solution temperature of about 95 to about 98 degrees Celsius for about 30 minutes, for example 20 to 40 minutes (pg 4860, col 1, para 2 “nucleic acid was eluted by heating the mixture at 95°C for 15 min)”).

Re claim 12, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, and Coyne teaches said agitation is cyclic machine movements of about 1000 cycles per minute, for example about 300 to 1500 cycles per minute for the same or a similar length of time as the heating (pg 4860, col 1, para 2 “nucleic acid was eluted by heating the mixture at 95°C for 15 min in an Eppendorf Thermomixer with an agitation setting of 6”; note an Eppendorf Thermomixer has a mixing frequency range of 300-2000 rpm, see pg 15, line 7-10 of Eppendorf (Eppendorf AG, 2018)).

Re claim 15, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, and Woodard teaches said extracting of a portion of the remaining buffer solution still held in the absorbent material of the region is implemented by spinning the region (col 8, line 6-9 “7. Elute DNA in 20 μl H2 O, 37° C., 10 minutes…8. Spin and remove supernatant to a separate tube. Repeat elution step and combine supernatants for ˜40 μl total.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coyne, in view of Barbosa and Woodard, as applied to claim 1 above, and further in view of WIPO Publication No. WO 2016/106113 A1 to Yarunin et al. (hereinafter “Yarunin”).
Re claim 5, Coyne, in view of Barbosa and Woodard, the method of claim 1, Barbosa teaches the solid support is impregnated with a chaotropic agent pg 144, para 3 “FTA elute cards are impregnated with a chaotropic salt that allows DNA elution from the card to a solution (www.gelifesciences.com).”), but does not specify the chaotropic agent is selected from a group consisting of guanidine isothiocyanate, guanidine thiocyanate, guanidine hydrochloride, sodium iodide, sodium perchlorate, potassium iodide, sodium (iso)thiocyanate, urea, and any combination thereof.  
Yarunin teaches a method of immobilizing nucleic acids using a solid support (pg 3, line 23-24) impregnated with guanidium thiocyanate (pg 3, line 3-pg 4, line 3).
It would have been prima facie obvious to one of ordinary skill in the art to have impregnated the solid support with guanidium thiocyanate, which serves the function of maintaining stability of nucleic acid (pg 14, line 20-31; pg 33, line 16-19).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, in view of Barbosa and Woodard, as applied to claim 1 above, and further in view of Kwara (Retrieved from: https://studylib.net/doc/7648445/dna-extraction-from-fta-cards).
Re claim 7, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, but does not teach said washing buffer is an alkaline solution, for example a TE buffer which includes TRIS (hydroxymethylaminomethane) and EDTA (ethylenediaminetetraacetic acid), or other aminopolycarboxylic acid in solution with distilled water.  
Kwara teaches a method of recovering nucleic acid (pg 1, line 1), comprising (a) combining a biological sample, possibly including nucleic acids, with a region of a solid support, wherein the region is absorbent (pg 1, line 1; pg 1, line 8-11; note FTA card is absorbent sheet material), (b) washing the region in a washing buffer solution (pg 1, 18-22 “6. Add 1000 μl of TE Buffer…7. Incubate for 5 minutes at room temperature…8. Remove and discard all spent TE Buffer with a pipette…9. Repeat steps 6-8 twice for a total of three (3) washes with TE Buffer (punch should look white or pale with most of the blood removed)”; pg 1, line 4 “TE Buffer (10 mM Tris-HCL, 0.1 mM EDTA, pH 8.0”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an alkaline solution as washing buffer, in order to remove impurities from the solid support (pg 1, 21-22 “Repeat steps 6-8 twice for a total of three (3) washes with TE Buffer (punch should look white or pale with most of the blood removed)” of Kwara).

Re claim 8, Coyne, in view of Barbosa, Woodard and Kwara teaches the method of claim 7, and Kwara teaches the washing buffer is a TE-4 buffer solution comprising 10mM Tris-HCl, 0.1mM EDTA per ul of distilled water (pg 1, 18-22; pg 1, line 4 “TE Buffer (10 mM Tris-HCL, 0.1 mM EDTA, pH 8.0”; note a TE buffer is generally prepared with distilled water).
.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, in view of Barbosa and Woodard, as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. US 2009/0043087 A1 to Davis et al. (hereinafter “Davis”).
Re claim 13, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, but does not teach the separating of the region from the further buffer solution is performed by disposing the region in a basket or cage above the remaining further buffer solution.  
Davis teaches a method of recovering nucleic acid (Abstract), comprising separating a solid support from a buffer solution disposing the region in a basket or cage above the remaining further buffer solution (para [0148]-[0149] “A standard GenSpin™ tube (Whatman, Inc.) is used…A high-particulate sample containing nucleic acids is placed on the filter of the inverted spin basket and allowed to enter the filter material, thereby lysing the remaining cellular material, inactivating any pathogens present, and trapping any nucleic acids. The filter in the spin basket is then placed upright into the spin tube. The filter is washed, preferably twice, with FTA™ buffer (0.5% weight-by-volume (w/v) sodium dodecyl sulfate (“SDS”) in H2O) and centrifuged. The filter is washed, preferably twice, with 10 mM Tris-HCl/1 mM EDTA/pH 8 (“TE”) and centrifuged. 50 μl DNase-free sterile water is added and the tube is heated, e.g., by being placed in boiling water for 10 minutes, followed by immediate centrifugation to elute and recover purified nucleic acids, such as DNA, for further use or archiving.”; note the nucleic acid 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the region using a basket above the further buffer solution, in order to effective separation of impurities from recovered nucleic acid (para [0003]; para [0113] of Davis).

Re claim 14, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, but fails to teach the separating of the region from the buffer solution is performed by lifting a basket or cage containing the heated/agitated region out of the further buffer solution.  
Davis teaches a method of recovering nucleic acid (Abstract), comprising the use of a basket to separate a solid support from a buffer solution collected in the bottom of a tube below said basket (para [0148]-[0149] “A standard GenSpin™ tube (Whatman, Inc.) is used…A high-particulate sample containing nucleic acids is placed on the filter of the inverted spin basket and allowed to enter the filter material, thereby lysing the remaining cellular material, inactivating any pathogens present, and trapping any nucleic acids. The filter in the spin basket is then placed upright into the spin tube…The filter is washed, preferably twice, with 10 mM Tris-HCl/1 mM EDTA/pH 8 (“TE”) and centrifuged. 50 μl DNase-free sterile water is added and the tube is heated, e.g., by being placed in boiling water for 10 minutes, followed by immediate centrifugation to elute and recover purified nucleic acids, such as DNA, for further use or archiving.”; note the nucleic acid is eluted to the bottom of the upright spin tube comprising the spin basket by centrifugation). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the region by using a basket above the further buffer solution and lift said basket from the further buffer solution, in order to effective separation of .

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coyne, in view of Barbosa and Woodard, as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. US 2002/0090635 A1 to Xia et al. (hereinafter “Xia”).
Re claim 18, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, but does not teach hardware suitable for carrying out the method according to claim 1, said hardware comprising a processing well, a basket or cage for holding said region(s) and suitable for being spun and a liquid capture well arranged for capture of liquid extracted from the region(s) during spinning.  
Xia teaches a method of recovering nucleic acid using solid support (Abstract), comprising the use of a hardware comprising a processing well (para [0140] "Tubular/column forms of solid matrices suitable for use in methods of the invention may have, for example, the following attributes. The solid matrix can be placed in a tube where it runs from one end to the other end, with room at one end (i.e., the top) for sample addition. In such embodiments, the solid matrix will generally extend from side wall to side wall within the tube.”; the processing well is interpreted as the well created from the solid matrix extending from side wall to side wall), a basket or cage for holding said region(s) and suitable for being spun (para [0140] "The solid matrix can be placed in a tube where it runs from one end to the other end, with room at one end (i.e., the top) for sample addition”; the tube is considered the basket holding the filter), and a liquid capture well arranged for capture of liquid extracted from the region(s) during spinning (para [0140]-[0141] “The solid matrix can be placed in a tube where it runs from one end to the other end, with room at one end (i.e., the top) for sample addition… the solid matrix columns are spin columns which can be placed in a centrifuge and the releasing reagent is removed from the columns by centrifugation.”; the bottom of said tube is considered the liquid capture well).


Re claim 19, Coyne, in view of Barbosa, Woodard and Xia teaches the hardware of claim 18, and Xia teaches said processing well and said liquid capture well are combined as one well (para [0140]; note the solid matrix is placed within the tube).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processing well and liquid capture well as one, in order to allow effective collection buffer solution extracted during centrifugation (para [0140]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coyne, in view of Barbosa and Woodard, as applied to claim 1 above, and further in view of Davis, and Thurn (Retrieved from: http://www.bowdish.ca/lab/wp-content/uploads/2011/07/RNA_extraction-nasopharnyx.pdf).
Re claim 16, Coyne, in view of Barbosa and Woodard teaches the method of claim 15, but fails to teach the combining of the further buffer and the extracted buffer takes place in a well under a basket or cage. 
Davis teaches a method of recovering nucleic acid (Abstract), comprising separating a solid support from a buffer solution by centrifuging the region in a basket or cage placed inside a tube (para [0148]-[0149] “A standard GenSpin™ tube (Whatman, Inc.) is used…A high-particulate sample containing nucleic acids is placed on the filter of the inverted spin basket and allowed to enter the filter material, thereby lysing the remaining cellular material, inactivating any pathogens present, and trapping any 
Thurn teaches a method of recovering nucleic acid, comprising eluting nucleic acid in a buffer from a solid support (pg 1, line 27-28 “Label Micro Elution Tube and apply 7 ul preheated elution solution to center of filter, keep at room temp. for 1 min. Centrifuge for 30 sec. to elute RNA”), and further extracting remaining buffer solution from the solid support to provide an extracted buffer solution by repeated centrifugation (pg 1, line 28-29 “apply 7 ul preheated elution solution to center of filter…Centrifuge for 30 sec. to elute RNA…Repeat again with 6 ul elution solution in the same tube (dead volume of around 2 ul stays in the filter), and combining the eluted buffer solution and the extracted buffer solution portion by conducting the eluting and further extracting steps in the same well (pg 1, line 29).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have collected the buffer solutions in a well under a basket, given the teachings that the use of spin basket with solid support improves effective separation of impurities from recovered nucleic acid (para [0003]; para [0113] of Davis), and to have combined further buffer and the extracted buffer in the same well, to produce predictable results, for example to reduce unnecessary use of lab supplies (MPEP 2143(I)D).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coyne, in view of Barbosa and Woodard, as applied to claim 1 above, and further in view of Xia and Kwara.
Re claim 17, Coyne, in view of Barbosa and Woodard teaches the method of claim 1, but does not teach a kit for carrying out the method of claim 1, the kit comprising; i) one or more treated solid supports, for example as sold under the brand name Indicating FTA Elute Micro Card (catalog# WB120412 or WB120411), or FTA Elute; ii) a low TE buffer solution, for example TE-4 buffer consisting of 10mM Tris-HCl, and 0.1mM EDTA per pl of substantially nuclease-free water; iii) a 3 to 8mm diameter punching tool; iv) a punch cutting mat; v) one or more 1.5ml Micro Tubes, or an array wells for example an array of 96 wells arranged in a plate; and vi) one or more baskets or cages suitable for spinning in a centrifuge.  
Xia teaches a kit for recovering nucleic acid (Abstract), the kit comprising; i) one or more treated solid supports (para [0049]; para [0022]); ii) a TE buffer solution (para [0049]; para [0045] “washing solutions used in methods of the invention comprise 10 mM Tris-HCl, 1 mM EDTA (pH 7.3), water); iii) a 2 mm diameter punching tool (para [0049]; para [0155] “After the samples have dried, either the same or another machine cuts out portions of the card (e.g., 2 mm circles are punched out of the card) which contain the individual samples.”. 
Xia further the recovering nucleic acid further involves the use of iv) a punch cutting mat (para [0180] “Once in the lab, the samples are “punched” from the FTA® card using a HARRIS MICRO PUNCH™ Apparatus with mat”; v) one or more 1.5ml Micro Tubes, or an array wells for example an array of 96 wells arranged in a plate (para [0151] “samples (e.g., bacterial cultures) which contain different nucleic acid molecules can be prepared in the individual wells of a 96 well plate (e.g. a 96 well MicroPlate…Using this device, 5 μl from each of the 96 sample wells can be transferred at one time to an FTA® CloneSaver 96 Card”); and vi) one or more baskets or cages suitable for spinning in a centrifuge (para [0140] “The solid matrix can be placed in a tube where it runs from one end to the other end, with 
Xia does not explicitly teach the punching tool is a 3-8 mm diameter punching tool. However, the inclusion of a 3-8 mm diameter punching tool would have been regarded prima facie obvious, by one of ordinary skill in the art before the effective filing date of the claimed invention, over the teachings of a 2mm punching tool as described in Xia, for example to produce a larger disc punch to hold more sample volume (see MPEP 2131.03 (III)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created a kit, as taught by Xia, to perform a method of recovering nucleic acid, e.g. facilitate standardization of nucleic acid purification methods (MPEP 2143(I)F).
The further incorporation of a punch cutting mat, an array wells and one or more baskets or cages suitable for spinning in a centrifuge, which are employed in the method of nucleic acid recovery of Xia, into the disclosed kit of Xia, would also have been prima facie obvious, to produce predictable results, e.g. to improve user-friendliness (MPEP 2143(I)F).
In addition, Xia fails to teach said TE buffer is a low TE buffer. Kwara teaches a method of recovering nucleic acid (pg 1, line 1), comprising (a) combining a biological sample, possibly including nucleic acids, with a region of a solid support, wherein the region is absorbent (pg 1, line 1; ; pg 1, line 8-11; note FTA card is absorbent sheet material), (b) washing the region with a low TE buffer solution (pg 1, 18-22 “6. Add 1000 μl of TE Buffer…7. Incubate for 5 minutes at room temperature…8. Remove and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the TE buffer in the kit of Xia would be a low TE buffer, in order to effectively remove impurities from the solid support (pg 1, 21-22 “Repeat steps 6-8 twice for a total of three (3) washes with TE Buffer (punch should look white or pale with most of the blood removed)” of Kwara).

Response to Amendment	
Applicant’s arguments, filed September 27, 2021, with respect to the rejection of claims 1-4
under 35 USC 103, have been considered but are not persuasive.

Applicant argues that Coyne fails to teach “a washing buffer solution” as required in the washing step, and “a further buffer solution” as required in the simultaneously heating and agitating step and the separating step of claim 1 (see Remarks, pg 8, para 2). Instead, Coyne teaches the washing step is performed in MBG water, and simultaneously heating and agitating step and the separating step is performed in sterile water. The teachings of Barbosa and Woodard do not remedy the deficiencies. 
	However, the term “buffer solution” is considered to encompass “water”, under broadest reasonable interpretation. “Water” has been described as a “buffer” in the prior art. Evidence for this includes:
Pasupuleti et al. (US 2003/0124651 A1) teaches, in para [0061], “QIAmp 96 Virus BioRobot Kit and Qiagen's BioRobot 9604 was used to isolate DNA from serum samples…DNA bound to the membrane was washed using vacuum and centrifugation. Highly purified DNA was eluted in 200 .mu.l of Elution buffer (Nuclease free water)
Hall (US 2006/0057738 A1) teaches, in para [0123], “Suitable elution buffers include, but are not limited to: 10 mM EDTA, 10 mM sodium citrate, pH ranging from 6 to 9 as well as free-nuclease water.”
Weisburg et al. (US 2009/0048439 A1) teaches, in para [0149], “The bound nucleic acids are eluted from the modified carboxylated paramagnetic beads, or other appropriate solid support, with an elution buffer. Suitable elution buffers are low in ionic strength and include, but are not limited to, nuclease-free water, TE buffer pH 7 to 8, 1 mM KCl with 0.02 mM Na citrate pH 7.0, and 10 mM Tris pH 7 to 8 or 1 mM Tris pH 8, 0.1 mM EDTA.”
Bitner (US 2011/0054157 A1) teaches, in para [0038], “In more detail, the elution steps use an elution buffer to separate the nucleic acid from the binding matrix, after which the substantially purified nucleic acid is contained in the elution buffer. Suitable elution buffers include, but are not limited to, nuclease-free water or aqueous solutions such as, for example, TRIS.TM.-HCl, TRIS.TM.-acetate, sucrose, and formamide solutions”.
Khripin (US 2011/0071031 A1) teaches, in para [0047], “In another embodiment, the nucleic acid-anion exchange material is provided by a method comprising: (1) contacting a sample comprising the nucleic acid with the anion exchange material, (2) forming a complex between the anion exchange material and the nucleic acid, (3) isolating the complex from the sample, and (4) washing the complex to remove impurities. The wash conditions may be selected such that substantially all non-nucleic acid material is removed. Suitable wash buffers are known in the art and include but are not limited to solutions comprising water, alcohols in particular branched or unbranched alcohols having 1 to 5 carbon atoms, such as ethanol or isopropanol, polyethylenglycols, polypropylenglycols, acetone, carbohydrates, aqueous solutions comprising salts and mixtures of the foregoing”
Therefore, the Examiner’s interpretation of the term “buffer” to include “water” is valid.

In addition, the Applicant submits that Woodard does not teach "extracting at least a portion of any remaining further buffer solution from the region to provide an extracted buffer solution", since the repeated elution of Woodard comprises “adding additional water in the repeated elution step” in pg 8, para 5.
However, the further addition of water to a repeated elution step from a solid support does not teach away, that the repeated spinning of such solid support, even in additional water as elution solution, would further extract at least a portion of any remaining buffer from the said solid support.

Applicant further argues that the teachings of Coyne does not provide any reason or guidance
to one of skill in the art with regard to modifying such kits/devices, since it “simply compares commercially available kits” (pg 9, para 4 of Remarks).
Despite the general purpose of Coyne of comparing commercial kits, the primary purpose of the disclosed method of Coyne, as appeared in pg 4860, col 1, para 2 of Coyne, is to recover nucleic acid from an absorbent solid support (pg 4860, col 1, para 2-3 of Coyne), which aligns with the purposes of the teachings of Barbosa (Fig. 7.4; pg 146, para 3) and Woodard (Abstract). Hence, modifications of the method of Coyne, with analogous arts having the same field of endeavor, such as Barbosa and Woodard would have been obvious to one of ordinary skill in the art to improve the existing protocols of nucleic acid recovery.

Therefore, the rejections of claim 1-4 under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637